Citation Nr: 0608590	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to exposure to herbicide agents (Agent Orange).  

2.  Entitlement to service connection for diabetic 
retinopathy and cataracts, claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension with 
renal insufficiency, claimed as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The veteran and his wife testified before the 
undersigned Veterans Law Judge via videoconferencing 
technology in January 2006.  A transcript of the hearing was 
prepared and associated with the record.

The issue of entitlement to service connection for PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service included no duty in or visitation 
to the Republic of Vietnam, and there is no evidence that the 
veteran was exposed to Agent Orange or other herbicide agents 
during service.

2.  The veteran's diabetic retinopathy and cataracts, 
peripheral neuropathy, and hypertension with renal 
insufficiency are not shown to have been caused or aggravated 
by a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, claimed as due to exposure to herbicide agents 
during service, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005). 

2.  Diabetic retinopathy and cataracts are not proximately 
due to or the result of service-connected disability.  38 
C.F.R. § 3.310 (2005).  

3.  Peripheral neuropathy is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2005).  

4.  Hypertension with renal insufficiency is not proximately 
due to or the result of service-connected disability.  38 
C.F.R. § 3.310 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
January 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  Letters dated in 
October 2002, February 2003 and April 2003 instructed 
veteran regarding the evidence necessary to substantiate the 
claim and requested that he identify evidence supportive of 
the claim.  

A Statement of the Case, issued in May 2004, provided notice 
to the veteran of the evidence necessary to support his 
claim.  A July 2004 letter updated the veteran on the status 
of his claim.  Supplemental statements of the case dated in 
July 2004 and June 2005 also provided notice to the veteran 
of the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  The veteran was afforded the opportunity to 
testify before the undersigned in February 2006.  The veteran 
has not identified any additional evidence or information 
which could be obtained to substantiate the claims decided 
herein.  The Board is also unaware of any such outstanding 
evidence or information.  Review of the record does reflect 
that the veteran has been in receipt of Social Security 
Disability benefits since the 1970s.  However, the record 
also reflects that the basis of such benefits is psychiatric 
disability.  The veteran seeks service connection for 
diabetes mellitus based upon his contention that he served in 
Vietnam and was exposed to Agent Orange.  In this regard, the 
decision to deny the veteran's claim for benefits has been 
based on service department records, which are dispositive of 
the issue on appeal.  The Board concludes that the veteran's 
Social Security Records would not establish that the veteran 
served in Vietnam.  Therefore, the Board is satisfied that 
the duty to assist requirements of the VCAA and the 
implementing regulations have been satisfied with respect to 
the issues decided herein.

Analysis

Service connection may be presumed for certain diseases, 
including diabetes mellitus, which are manifested to a 
compensable degree (10 percent for diabetes mellitus) after 
service, if the veteran had active military, naval, or air 
service, in the Republic of Vietnam, or in the waters 
offshore and other locations if this service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).  
This service must also have occurred during the period 
beginning on January 9, 1962, and ending on May 7, 1975.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975, in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran contends that he was deployed to Vietnam during 
his service with a Marine Corps unit in the Pacific, and that 
he was exposed to herbicides during that deployment.  He 
maintains that his diabetes mellitus resulted from that 
claimed exposure.  At the January 2006 hearing, the veteran 
testified that his unit was deployed to Vietnam in October 
1962, and returned to Okinawa approximately one month later.  
The veteran's service personnel records reflect that he was 
in Okinawa, the Philippines, Hong Kong, and Taiwan.  However, 
the evidence of record does not show that the veteran had 
actual duty in or that he visited the Republic of Vietnam at 
any time during service.  In fact, the National Personnel 
Records Center, in December 2002, indicated that there was no 
evidence to substantiate service in the Republic of Vietnam.  
Moreover, in an August 2004 letter, the Marine Corps 
Personnel Management Support Branch indicated that the 
veteran's record and the unit diary research did not show 
that he was in Vietnam.  The letter also indicated that the 
Marine Corps first landed troops in Vietnam on March 8, 1965.  

Given the evidence of record, the veteran is not presumed to 
have been exposed to herbicides because there is no evidence 
that he entered Vietnam during service.  Accordingly, to 
establish exposure to herbicides during service, the veteran 
must provide evidence of such exposure.  The record contains 
no evidence demonstrating that the veteran was exposed to 
Agent Orange or other herbicides during service.  While the 
veteran testified at his hearing that he was in Vietnam for 
about one month in 1962, there is no evidence to support this 
contention.  As a result, there is no evidence that the 
veteran was exposed to herbicide agents during service, and 
therefore, he is not entitled to the presumption of service 
connection for diabetes mellitus due to exposure to 
herbicides during active service in Vietnam.  

	Diabetic Retinopathy, Peripheral Neuropathy, and 
Hypertension

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran claims entitlement to service connection for 
diabetic retinopathy and cataracts, peripheral neuropathy, 
and hypertension with renal insufficiency as secondary to 
diabetes mellitus.  As discussed above, the Board has 
determined service connection is not warranted for diabetes 
mellitus.   As such, the veteran's claims of entitlement to 
service connection for diabetic retinopathy and cataracts, 
peripheral neuropathy, and hypertension with renal 
insufficiency as secondary to diabetes must also fail, as 
they are premised on the assumption that the veteran's 
diabetes mellitus is related to his military service.  As 
there is no legal merit to these claims, service connection 
for the disabilities claimed as secondary to diabetes 
mellitus must be denied.  Sabonis v. Dersinski, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to service connection for diabetes mellitus as 
secondary to herbicide exposure is denied.

Entitlement to service connection for diabetic retinopathy 
and cataracts is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for hypertension with renal 
insufficiency is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to service 
connection for PTSD.  

The record reflects that the veteran has been in receipt of 
benefits from the Social Security Administration (SSA) since 
the 1970s.  The veteran has indicated that he receives SSA 
benefits based on psychiatric disability.  As records 
supportive of the veteran's claim of entitlement to service 
connection for PTSD might be in the possession of the SSA, 
the RO should obtain any records pertaining to the veteran's 
receipt of SSA disability benefits, to include the medical 
records on which the SSA's disability determination was made.  
The VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits. See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992). 

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should then review the claims 
folder to ensure that all appropriate 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


